                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


SUZANNE F.,

                       Plaintiff,                            No. 3:18-cv-00766-HZ

       v.                                                    ORDER


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

       Plaintiff Suzanne F. brought this action seeking review of the Commissioner's final

decision to deny Supplemental Security Income (SSI). On July 28, 2019, I reversed the

Commissioner’s decision and ordered that the case remanded for an immediate payment of

benefits. Judgment was entered on July 28, 2019. On September 11, 2019, Plaintiff’s counsel

received notice of Plaintiff’s award for benefits. Pl. Mot. Ex. 2, ECF 22-2.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. I have reviewed the record in the case, the motion, and the supporting

materials including the award of benefits, the fee agreement with counsel, and the recitation of



1 - ORDER
counsel's hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S. 789,

796 (2002), I find the requested fees reasonable.

       I grant the motion [22] and award Plaintiff's counsel $11,899.88 in attorney's fees under

42 U.S.C. § 406(b). Previously, I awarded Plaintiff attorney's fees in the amount of $2,390.81

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. When issuing the section

406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to subtract the

amount previously awarded under EAJA and send Plaintiff’s attorney the balance of $9,509.07,

less any applicable processing fees as allowed by statute. Any amount withheld after all

administrative and court attorney's fees are paid should be released to the claimant.

       IT IS SO ORDERED.



       Dated this            day of November, 2019




                                                     Marco A. Hernandez
                                                     United States District Judge




2 - ORDER
